Mr. Justice Lawrence delivered the opinion of the Court: This was an action brought by Mahan & Hunt against the Railway company to recover the value of goods destroyed by fire communicated from the locomotive. One of the questions made upon the trial was whether the goods belonged to Mahan & Hunt, or to Hunt singly. In order to prove the joint ownership, the plaintiffs were permitted to introduce in evidence the declarations of the plaintiffs as to their partnership. The defendants then offered the record of a suit brought by Hunt alone against the company to recover the value of these goods. The evidence was not admitted. This was error. The record was proper evidence as against Hunt, and in rebuttal of his declarations as to the fact of partnership. It was an admission by Hunt that there was no partnership, or a claim by him that he was the sole owner of the goods, and, although this could not prejudice the rights of Mahan, if he was really a partner, yet it was competent evidence to go to the jury, on this issue, so far as the plaintiffs had been permitted to prove the declarations of Hunt, in their own favor. If the plaintiffs could prove the declarations of Hunt to the effect that there was a partnership, the defendant should certainly be permitted to prove his declarations that there was not. Judgment reversed.